Judgment, Supreme Court, New York County (Katz, J.), entered on February 16, 1982, unanimously modified, on the law and the facts, to the extent of reversing the judgment in favor of the plaintiffs and a new trial ordered only on the issue of damages awarded to the plaintiffs, without costs and without disbursements, and said judgment is otherwise affirmed, unless plaintiffs, within 20 days after service upon them of a copy of the order herein, with notice of entry, serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in their favor to $250,000 and to the entry of an amended judgment in accordance therewith. If plaintiffs so stipulate, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements. After review of the record, the damages *632appear to us to be excessive to the extent indicated. Concur — Murphy, P. J., Sandler, Sullivan, Ross and Asch, JJ.